Citation Nr: 1027173	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial rating higher than 20 percent for 
the Veteran's service-connected scars, to include the issue of 
whether a rating in excess of 10 percent was warranted prior to 
April 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1983 to May 1984 and 
from February 1991 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from PTSD based 
on his in-service stressors.

2.  The Veteran's lower lip scar is mildly depressed, but it does 
not result in visible or palpable tissue loss.  

3.  The Veteran's nose scar is adherent to the underlying tissue, 
but it does not result in visible or palpable tissue loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for an initial rating of 10 percent for the 
Veteran's lower lip scar have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14 
(2009), 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008 and 
2009).

3.  The criteria for an initial rating of 10 percent for the 
Veteran's nose scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14 (2009), 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008 and 2009).
 
4.  The criteria for an evaluation in excess of 20 percent for 
the Veteran's scars are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14 (2009), 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008 and 2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic.  Continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a veteran 
must provide medical evidence diagnosing PTSD, a link - 
established by medical evidence - between current symptoms of 
PTSD and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Here, the Veteran contends that he suffers from PTSD resulting 
from - among other in-service incidents - his being assaulted in 
March 1984.  Resolving reasonable doubt in favor of the Veteran, 
the Board concludes that service connection is warranted for the 
reasons that follow.  

First, that the Veteran was involved in an in-service personal 
assault is well documented.  A review of the Veteran's service 
treatment records reveals that he was assaulted in a bar outside 
of Fort Sill in March 1984.  During the assault, the Veteran was 
hit in the face with enough force to cause him to bite completely 
through his bottom lip.  Further, the assailant bit the tip of 
the Veteran's nose.  This injury required a skin graft to be 
taken from his arm to repair the missing tissue from his nose.  

The Board also notes that the Veteran has been diagnosed as 
suffering from PTSD, although that was not the case following an 
April 2009 VA examination.  After reviewing the Veteran's medical 
and military history and performing the requisite mental status 
examinations, the examiner diagnosed the Veteran as suffering 
from alcohol dependence, substance-induced mood disorder, and 
intermittent explosive disorder.  The examiner concluded that the 
Veteran's assault did not meet the criteria of a traumatic event 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Though the Veteran had 
described other stressors in addition to the one mentioned above, 
the examiner did not find that these incidents met the DSM-IV 
definition, either.

On the other hand, the Veteran has been diagnosed to have PTSD by 
other VA mental health providers.  In an April 2005 record, a VA 
psychologist diagnosed the Veteran as suffering from 
"subthreshold PTSD," finding that the Veteran did meet some of 
- but not all - the criteria for PTSD.  In December 2005, a 
different VA psychologist did diagnose the Veteran as suffering 
from PTSD.  Another VA psychiatrist diagnosed the Veteran as 
suffering from PTSD in a June 2006 outpatient record.  
Importantly, this June 2006 diagnosis was based on the Veteran's 
stressor detailed above.

While the Board acknowledges the negative opinion from the April 
2009 VA examiner, it nonetheless finds the evidence to be in 
equipoise as to whether the Veteran is currently diagnosed as 
suffering from PTSD.  Resolving reasonable doubt in the Veteran's 
favor, the Board thus concludes that the Veteran has met the 
criteria for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

II.  Entitlement to an Initial Rating in Excess of 20 Percent for 
Scars

The Veteran also seeks an increased initial rating for his 
service-connected facial scars.  After evaluating the evidence, 
the Board finds that the criteria are met for a separate 10 
percent evaluation for the scar on the Veteran's lip and for a 
separate 10 percent evaluation for his nose scar, effective from 
his date of claim.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for his scars in an 
August 2004 claim.  Service connection was granted in an April 
2005 rating decision, and the Veteran was assigned a single 10 
percent rating, effective from August 2004.  Though it is not 
clear from the RO's decision, it appears that the RO rated the 
Veteran's nose scar only and not the scar on the Veteran's lower 
lip.  The Veteran filed a Notice of Disagreement in April 2006.  
The RO issued a Statement of the Case in February 2007, and the 
Veteran thereafter filed a timely Substantive Appeal. After the 
Veteran underwent a VA scars examination in April 2009, his 
rating was increased to a single 20 percent in an August 2009 
rating decision, effective April 2009.  This rating, based on new 
rating criteria described below, covers both the Veteran's nose 
and lower lip scars.  

As alluded to above, the Board here is evaluating two scars, both 
of which resulted from the aforementioned in-service assault.  
One is in the inside and outside of the Veteran's bottom lip, and 
the second is on the tip of the Veteran's nose.  

Prior to the August 2009 rating decision, the disability was 
rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).  Under this Diagnostic Code, a 10 percent 
rating is warranted where there is one of the eight 
characteristics of disfigurement.  A 30 percent disability rating 
is warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; two or three characteristics of 
disfigurement.  

The eight characteristics of disfigurement are defined as: a scar 
five or more inches in length, a scar at least one-quarter inch 
(0.6cm) wide at the widest part, the surface contour of the scar 
is elevated or depressed on palpation, the scar is adherent to 
underlying tissue, the skin is hypo or hyper pigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches, there is underlying soft tissue missing in an 
area exceeding six square inches; and the skin is indurated and 
inflexible in an area exceeding six square inches.  Id.

During the pendency of this appeal, VA amended the rating 
criteria for the evaluation of scars, which became effective on 
October 23, 2008.  The criteria under Diagnostic Code 7800 were 
unchanged.  However, beginning with its August 2009 rating 
decision, the RO evaluated the Veteran's scars under a new 
framework, namely 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  
Under this criteria, a 10 percent rating is assigned for one or 
two scars that are unstable or painful.  Id.  A 20-percent rating 
is assigned for three or four scars that are unstable or painful.  
Id.  Five or more scars, which are unstable or painful, are 
assigned a 30-percent rating under this Diagnostic Code, which is 
also the maximum rating available under this Code.  Id.  

The Veteran first underwent a VA scars examination in March 2005.  
The examiner found that the Veteran's lower lip scar was 1.5 x 
0.6 cm.  This scar was not painful, and there was no adherence to 
the underlying tissue.  The texture of the scar was irregular, 
but there was no ulceration or breakdown of the skin over this 
scar.  The skin was mildly depressed.  The scar is superficial 
and resulted in no underlying soft tissue loss or damage.  There 
was no inflammation, edema, or keloid formation.  The scar color 
was hypopigmented.  There was no gross distortion or asymmetry of 
the lips, and there was no induration or inflexibility of the 
skin.  The lip scar was not productive of limitation of motion or 
function.  

The examiner found the scar on the Veteran's nose to measure 1.4 
x 0.3 cm.  The scar did not result in any difficulty breathing, 
and it was not painful.  The examiner noted some adherence to 
underlying tissue.  The texture of the scar was irregular, but 
there was no ulceration or breakdown of the skin over this scar.  
The skin was mildly depressed.  The scar is superficial and 
resulted in no underlying soft tissue loss or damage.  There was 
no inflammation, edema, or keloid formation.  The scar color was 
hypopigmented.  There was no gross distortion or asymmetry of the 
nose.  There was no gross distortion or asymmetry of the lips, 
and there was no induration or inflexibility of the skin.  The 
scar was not productive of limitation of motion or function.  

In support of his claim, the Veteran submitted the results of a 
March 2007 evaluation performed by Sunanda Singh, M.D.  Dr. Singh 
described the scar on the Veteran's lip as hypertrophic, 
measuring 1 x 1 cm with an elevated border and depressed central 
portion.  An intraoral examination revealed a scar on the midline 
of the lip as well as the right lower segment of the lip.  Dr. 
Singh described these scars as thick and noticeable.  With regard 
to the Veteran's nose, Dr. Singh described the Veteran as having 
a hypertrophic raised scar measuring 2 x 0.5 cm.  This scar 
resulted in a grossly visible distortion of the nasal tip 
openings and columella.  

The Veteran underwent a second VA scar examination in April 2009.  
The examiner described the scar on the outside of the Veteran's 
lip as superficial with no induration, measuring 0.5 x 0.5 cm.  
The scar on the inside of the Veteran's lip was also superficial 
with no induration, measuring 1 x 0.1 cm.  The examiner described 
the scar on the Veteran's nose as measuring 2 x 0.4 cm.  He noted 
deformity in the Veteran's nostrils, as his right nostril 
measured 0.7 cm and his left measured 1.2 cm.  The examiner found 
the lip scar to be tender on palpation, but he also found no 
adherence to underlying tissue.  Neither the lip scar nor nose 
scar was productive of limitation of motion or loss of function.  
There was no underlying soft tissue damage or skin ulceration or 
breakdown over the scars.  Neither scar resulted in underlying 
tissue loss, and neither scar was elevated or depressed.  The 
Veteran's nose was noted as being disfigured.  The scars were 
described as being the same color as normal skin, and the texture 
of the scarred area was normal.  Neither scar had induration or 
inflexibility.  

After reviewing this evidence and the controlling regulations, 
the Board finds the evidence supports an award of a separate 10 
percent evaluation for the Veteran's nose scar, and for his lip 
scar, effective from his claim for benefits.  

Again, under the old framework, a 10 percent rating is warranted 
where a scar displays one of the eight characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  In the March 
2005 VA scars examination, the scar on the Veteran's nose was 
noted to be adherent to the underlying tissue, which is one of 
the characteristics of disfigurement.  The scar on the Veteran's 
lower lip was noted to be mildly depressed, also a characteristic 
of disfigurement.  As each scar showed at least one 
characteristic of disfigurement, the Veteran was entitled to a 10 
percent rating for each instead of only one 10 percent rating.  

At no time, however, has the Veteran met the criteria for a 30 
percent rating for either scar.  A 30 percent rating would only 
be available if the scars also were productive of visible or 
palpable tissue loss [along with other findings], but as neither 
the two VA examinations nor Dr. Singh's evaluation described any 
such visible or palpable tissue loss, a basic criteria for a 30 
percent evaluation under Diagnostic Code 7800 is not shown.  

While the RO rated the Veteran's scars as 20 percent disabling 
under the new criteria, effective from April 2009, the basis for 
this is unclear as the criteria were to be effective only to 
claims received on or after October 28, 2008, many years after 
this Veteran's claim.  Regardless, it is obvious, there are not 5 
or more scars that are unstable or painful, as would warrant a 30 
percent evaluation under this newer criteria.   

Further, the Veteran's disability is also not so severe as to 
warrant an extraschedular rating.  An extraschedular rating may 
be applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As shown above, the 
applicable rating criteria are adequate to evaluate the Veteran's 
scars, as they include the specific manifestations of the 
Veteran's scar disability.  As the Veteran's symptoms are already 
provided for in the applicable rating criteria, the first 
threshold of the Thun framework is not met, ending the Board's 
inquiry.  

In summary, the Board concludes the Veteran is entitled to a 10 
percent rating for his nose scar with an effective date of his 
August 2004 claim, and he is entitled to a 10 percent rating for 
his lip scar, effective from his August 2004 claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008 and 
2009).

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, the Board notes that it is granting the Veteran's claim 
for service connection for PTSD.  As the Board is taking an 
action favorable to the Veteran, there can be no possibility of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  A 
discussion of the duties to notify and assist with regard to this 
claim is thus unnecessary.  

Further, with regard to the Veteran's claim for an increased 
initial rating for his scars, VA has met its duty to notify for 
this claim.  Service connection for this issue was granted in an 
April 2005 rating decision.  The Veteran is now appealing the 
downstream issue of the initial rating that was assigned.  
Therefore, additional VCAA notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, 
records from the Social Security Administration, and records of 
private treatment submitted by the Veteran.  The Veteran 
underwent two VA examinations for his scars.   The Board notes 
that the evidence already of record is adequate to allow 
resolution of the appeal.  No further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for PTSD is granted.

A 10 percent rating for a nose scar, effective from August 2004, 
is granted.  

A 10 percent rating for a lip scar, effective from August 2004 is 
granted.  

A rating in excess of 20 for service-connected scars is denied.  



REMAND

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less than 
total, and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

Before the Board's action here, the Veteran satisfied the 
schedular requirement for eligibility for a TDIU.  His claim was 
denied in an April 2005 rating decision on the basis that he was 
currently employed.  

The Board notes that since that earlier denial, the Veteran is 
now not currently employed and that he is receiving Social 
Security disability benefits.  Further, the Board has granted 
service connection for another disability which must be taken 
into account in evaluating the TDIU claim.  

Given the change in circumstances, case is REMANDED for the 
following action:

1.  The RO should schedule the Veteran for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on his employability.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., 50 percent 
probability or greater) that the Veteran is 
unable to secure or maintain substantially 
gainful employment solely as a result of his 
service-connected disabilities (including 
PTSD, degenerative disc disease, neuropathy 
of the left and right upper extremities, 
bilateral knee disabilities, and scars).  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  

2.  The Veteran's claim for a TDIU should 
then be readjudicated, with consideration 
given to all his service connected 
disabilities, including PTSD that has been 
granted by this decision.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


